                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 CITY GEAR, LLC,                                 )
                                                 )
        Plaintiff,                               )
                                                 )        No. 2:19-cv-02213-TLP-tmp
 v.                                              )
                                                 )        JURY DEMAND
 WH ADMINISTRATORS, INC., JAS. D.                )
 COLLIER & CO., d/b/a Collier Insurance,         )
 SUSANNE SHEIL, BRENDAN TURNER,                  )
 and BRANDON STAHL,                              )
                                                 )
        Defendants.                              )


ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND COSTS


       Plaintiff moves the Court to award attorneys’ fees and costs against Defendants WH

Administrators, Inc. (“WHA”), Susanne Sheil, and Brendan Turner. (ECF No. 73.) In its

supplemental declaration, Plaintiff seeks $56,982.50 in reasonable attorneys’ fees and

$24,467.25 for costs of the action. (ECF No. 79.) For good cause shown and the reasons below,

the Court GRANTS Plaintiff’s motion.

                                           BACKGROUND

       For background, Plaintiff sued WHA, Turner, and Sheil under the Employee Retirement

Income Security Act of 1974 (“ERISA”). (ECF No. 1.) Plaintiff claimed that Defendants made

misrepresentations about Plaintiff’s WHA insurance plan. (Id.) From mid-2016 to mid-2017,

Plaintiff and its participants paid their premiums and fees, but Defendants WHA, Turner, and

Sheil refused to pay valid claims. (Id.)
         And once Plaintiff initiated this litigation, those Defendants failed to defend themselves.

For that reason, Plaintiff moved for default judgment. (ECF No. 32.) The Court granted

Plaintiff’s motion and entered default judgment as to Defendants WHA, Sheil, and Turner only.

(ECF No. 33.) The Court then held a damages hearing and granted Judgment for $141,544.58

plus post judgment interest. (ECF Nos. 71 & 72.) At that hearing, Plaintiff’s counsel notified

the Court that he would be moving for attorneys’ fees and costs, and the Court directed him to

submit his billing statements with that motion. (ECF No. 71.) Plaintiff’’s counsel has now done

so.

         For the reasons below, the Court GRANTS Plaintiff’s motion for attorneys’ fees and

costs.

                                    STANDARD OF REVIEW

         ERISA gives district courts discretion to award attorneys’ fees and costs. 29 U.S.C. §

1132(g)(1). But the moving party must show “some degree of success on the merits.” Hardt v.

Reliance Std. Life Ins. Co., 560 U.S. 242, 255 (2010).

         What is more, the Sixth Circuit uses the following five “King” factors in deciding

whether to award fees and costs:

         (1) the degree of the opposing party’s culpability or bad faith; (2) the opposing
         party’s ability to satisfy an award of attorney fees; (3) the deterrent effect of an
         award on other persons under similar circumstances; (4) whether the party
         requesting fees sought to confer a common benefit on all participants and
         beneficiaries of an ERISA plan or resolve significant legal questions about ERISA;
         and (5) the relative merit of the parties’ positions.

Dept. of Labor v. King, 775 F.2d 666, 669 (6th Cir. 1985); Foltice v. Guardsman Prods.,

Inc., 98 F.3d 933, 936–37 (6th Cir. 1996).

         In addition to these requirements, a party claiming entitlement to attorneys’ fees

and related expenses must generally move for those fees under Rule 54(d)(2) of the


                                                  2
Federal Rules of Civil Procedure. And the movant must specify the grounds on which he

is seeking the award and the amount he is seeking. Fed. R. Civ. P. 54(d)(2)(B)(ii)–(iii).

The movant is also required under the Local Rules to submit a memorandum of law

supporting the award, an affidavit detailing the number of hours spent on “each aspect of

the case” and the rate typically charged by the attorney, and the affidavit of an attorney in

the community, who has no other involvement in the matter, “setting out the prevailing

rate charged in the community for similar services.” LR 54.1(b).

                                        ANALYSIS

       Plaintiff here has shown success on the merits and complied with all requirements

in moving for attorneys’ fees. For starters, the Court awarded Judgment in Plaintiff’s

favor, which shows that Plaintiff was successful on the merits. (ECF No. 73.) Further,

Plaintiff submitted a memorandum explaining why the five King factors weigh in their

favor. (ECF No. 73-1 at PageID 370–72.) And the Court agrees with Plaintiff’s analysis.

       First, Defendants acted in bad faith, because they breached their ERISA fiduciary

duties, refused to pay valid claims, and failed to “even appear to attempt to defend their

actions.” (Id.) Second, Defendants may not have the ability to pay an attorneys’ fee

award, but that factor does not outweigh the others. (See id.) Third, Defendants

committed egregious conduct, and an award of attorneys’ fees would serve as an example

to other would-be wrongdoers. (See id.) Fourth, Plaintiff initiated this action to cover

unpaid health claims, and thus, sought to confer a common benefit on plan participants

and beneficiaries. (Id.) Fifth, Plaintiff was successful on the merits, and Defendant

defaulted. (Id.) And so, Defendants chose not to contest Plaintiff’s claims here. Overall

four of the five King factors weigh in Plaintiff’s favor.



                                                  3
       In the end, the King factors show that the Court should award Plaintiff attorneys’

fees and costs. And so, the Court GRANTS Plaintiff’s motion for an award of attorneys’

fees and costs. The Court must now assess whether Plaintiff’s calculations are

reasonable.

                           CALCULATION OF FEES AND COSTS

       Federal courts calculate an award of reasonable attorneys’ fees by using the “lodestar”

method. Pennsylvania v. Del. Valley Citizens Council for Clean Air, 478 U.S. 546, 564 (1986).

This method involves multiplying the reasonable hourly rate by the reasonable number of hours

expended on the litigation. Blum v. Stenson, 465 U.S. 886, 888 (1984). Additionally, courts will

compensate parties for the work of paralegals and law clerks. Missouri v. Jenkins by Agyei, 491

U.S. 274, 285–86 (1989).

       The burden of proof lies with the movant. “The party seeking attorney’s fees ‘bears the

burden of establishing entitlement to an award and documenting the appropriate hours expended

and hourly rates.’” Yellowbook, Inc. v. Brandeberry, 708 F.3d 837, 848 (6th Cir. 2013) (quoting

Hensley v. Eckerhart, 461 U.S. 424, 437 (1983)). “The key requirement for an award of

attorney’s fees is that the documentation offered in support of the hours charged must be of

sufficient detail and probative value to enable the court to determine with a high degree of

certainty that such hours were actually and reasonably expended in the prosecution of the

litigation.” Inwalle v. Reliance Med. Prods., Inc., 515 F.3d 531, 553 (6th Cir. 2008).

                              ANALYSIS OF FEES AND COSTS

       Plaintiff submitted declarations from Attorney Thomas L. Henderson (ECF Nos. 73-2,

73-3, & 79), a declaration from Attorney John R. Russell (ECF No. 73-4), a summary of

attorneys’ fees and hours (ECF No. 79-1), a summary of costs of action (ECF No. 73-6), and



                                                 4
invoices billed to Plaintiff (ECF No. 80). And Plaintiff used the lodestar method to calculate

fees and costs. (See ECF No. 73-1.) Based on these documents, Plaintiff seeks $56,982.50 in

reasonable attorneys’ fees and $24,467.25 for costs of the action. (ECF No. 79.)

        Plaintiff’s summaries of fees and costs thoroughly breakdown the requested fees and

expenses in this matter. (See ECF Nos. 79 & 80.) What is more, Attorney Russell is not

associated with this case. (See ECF No. 73-4.) And he submitted a declaration verifying that he

reviewed the hourly rates and fees and that they are standard for this area and this type of

litigation. (Id.)

        Having reviewed the record, the Court finds that Plaintiff has met its burden in showing

reasonable attorneys’ fees and litigation costs. The Court shall enter an award of $56,982.50 in

reasonable attorneys’ fees and $24,467.25 for costs of the action.

                                         CONCLUSION

        The Court GRANTS Plaintiff’s motion for attorneys’ fees and costs against Defendants

WHA, Sheil, and Turner. (ECF No. 73.) And the Court AWARDS Plaintiff $56,982.50 in

reasonable attorneys’ fees and $24,467.25 for costs of the action.

        SO ORDERED, this 14th day of July, 2021.

                                               s/ Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




                                                 5
